Citation Nr: 1639846	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder to include due to ionizing radiation.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a genitourinary disorder, to include a prostate disorder.  

3.  Entitlement to a rating greater than 20 percent for a right shoulder rotator cuff syndrome with arthritis.

4.  Entitlement to a rating greater than 30 percent for left leg thrombophlebitis.

5.  What rating is warranted for right knee degenerative joint disease from August 31, 2006?

6.  What rating is warranted for right knee instability from June 14, 2012?  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to March 1961 and had service in the National Guard from December 1975 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2010, a travel board hearing was held before the undersigned Veterans Law Judge.  

In April 2010, the RO continued a 10 percent rating for left knee arthritis with scar and a 10 percent rating for left knee instability.  The Veteran disagreed with the decision and perfected an appeal of these issues.  

In February 2011, the Board denied entitlement to service connection for a right knee disorder.  The issues of entitlement to service connection for a thyroid disorder and right shoulder arthritis; and entitlement to an increased rating for right shoulder rotator cuff syndrome were remanded for additional development.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2011, the Court granted a Joint Motion for Partial Remand (joint motion) and vacated that portion of the Board's decision which denied entitlement to service connection for a right knee disorder.  The appeal was remanded to the Board for action consistent with the terms of the joint motion.  

In March 2012, the Board remanded the issue of entitlement to service connection for a right knee disorder.  The issues previously remanded in February 2011 remained pending and were not addressed at that time.  

In April 2013, the RO denied entitlement to service connection for sleep apnea and kidney cancer.  The Veteran disagreed with this decision.  

In September 2014, the Veteran's attorney indicated that the only claims the Veteran would continue to pursue were the ones remanded in two Board decisions.  By letter dated in September 2014, VA advised the Veteran that they had withdrawn his appeals on the issues regarding any left knee disorder to include instability, sleep apnea and kidney cancer.  Accordingly, those issues are no longer for appellate consideration.  See 38 C.F.R. § 20.204 (2015).  

In September 2015, VA granted entitlement to service connection for right knee degenerative joint disease, right knee instability, and right shoulder arthritis.  The issues of entitlement to service connection for a right knee disorder and for right shoulder arthritis are resolved.  

In October 2015, the RO certified the issues of entitlement to an increased rating for a right shoulder cuff syndrome with arthritis and entitlement to service connection for a thyroid disorder.  Those are the only issues for which an appeal has been perfected.  The remaining issues listed on the title page will be discussed further in the remand section below.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating greater than 20 percent for a right shoulder disability is decided herein.  All remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right shoulder rotator cuff syndrome with arthritis is not manifested by arm motion limited to midway between side and shoulder level.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for right shoulder rotator cuff syndrome with arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In December 1992, VA granted entitlement to service connection for a right shoulder rotator cuff syndrome and assigned a 10 percent rating.  In December 1996, the rating was increased to 20 percent.  In April 2001, the Veteran filed a claim for increase and in June 2002, the RO continued the 20 percent rating.  The Veteran appealed this decision and in February 2006, the Board denied the claim.  

In September 2006, the Veteran submitted a claim for increase.  In December 2007, the RO continued the 20 percent rating for right shoulder rotator cuff syndrome.  The Veteran disagreed with the decision and perfected this appeal.  In September 2015, the RO granted entitlement to service connection for right shoulder arthritis and this disability is rated with the rotator cuff syndrome.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

The Veteran is right handed and his right upper extremity is his\ major extremity.  See 38 C.F.R. § 4.69 (2015).  

The RO initially evaluated the Veteran's right shoulder disability as analogous to Diagnostic Code 5203.  Under this provision, impairment of the clavicle or scapula of the major extremity is rated as follows: dislocation of (20 percent); nonunion of with loose movement (20 percent); nonunion of without loose movement (10 percent); and malunion of (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

In February 2006, the Board found no evidence of dislocation or nonuninon of the clavicle or scapula, but determined that the 20 percent rating was warranted based on limitation of motion.  

As noted service connection is also in effect for right shoulder arthritis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For VA purposes, normal range of shoulder motion is forward flexion 0 to 180 degrees; abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2015).

Limitation of motion of the major arm is rated as follows: at shoulder level (20 percent); midway between side and shoulder level (30 percent); and to 25 degrees from the side (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Veteran underwent a VA examination in January 2007.  He reported constant right shoulder pain which was worse when lying down.  The shoulder pain interferes with daily activities, especially sleeping and lifting.  Right shoulder x-rays showed degenerative changes.  On physical examination, there was crepitus in the right anterior shoulder.  Forward flexion was from 0 to 100 degrees with pain.  Abduction was from 0 to 90 degrees with pain.  External and internal rotations were from 0 to 70 degrees with pain.  Active range of motion did not produce any weakness, fatigue or incoordination.  There was no additional loss of motion with repetitive movement.  

Private medical records show the Veteran was seen in February 2008 with complaints of right shoulder soreness.  Range of motion of the shoulder was full.  

On VA examination in April 2008, the Veteran reported that overhead activities were painful for his right shoulder.  On physical examination, there was tenderness over the posterolateral aspect of the shoulder at the supraspinatus tendon.  Forward flexion was from 0 to 180 degrees without pain.  Abduction was from 0 to 90 degrees with pain at 90 degrees.  Internal rotation was from 0 to 60 degrees with pain and external rotation was from 0 to 80 degrees without pain.  There were no additional limitations following repetitive use other than increased pain.  There were no flare-ups and no effect of incoordination, fatigue, weakness or lack of endurance on joint function.  Diagnosis was degenerative joint disease of the right acromioclavicular joint and glenoid fossa with supraspinatus impingement.  

VA records dated in April 2009 show the Veteran was seen with complaints of shoulder pain.  At that time, right shoulder flexion was to 160 degrees and abduction was to 80 degrees.  The right shoulder was injected.

On VA examination in May 2009, the Veteran reported constant right shoulder pain.  The pain reportedly averaged about 4/10 and went to 8/10 when lying down on the joint.  He had no additional limitations with flare-ups but the disorder interfered with daily activities, primarily with lifting or lying down on it.  The Veteran reported that he could no longer lift overhead or do any type of lifting because of decreased range of motion and chronic pain.  Physical examination of the right shoulder revealed no deformity or swelling but there was tenderness in the anterior.  Forward flexion was from 0 to 90 degrees with pain.  Abduction was from 0 to 80 degrees with pain.  Internal and external rotations were from 0 to 85 degrees with pain.  Active shoulder motion did not produce any weakness, fatigue or incoordination bilaterally.  There was no additional loss of motion with repetitive movement.  The diagnosis was a right shoulder rotator cuff injury, status post arthroscopic surgery in 2001 with chronic right shoulder pain, decreased range of motion, and degenerative changes.  

The Veteran was seen for a VA occupational therapy consult in September 2009.  He reported that he could not sleep on his right side.  He reported posterior shoulder pain and pain running up to the top of the shoulder.  Flexion was to 105 degrees and abduction was to 100 degrees.  

At the January 2010 travel board hearing, the Veteran reported that he had a lot of shoulder pain, that he could not lift any weight unless it was real close to his body, and that he could not paint or reach over his head.  

A January 2010 private record shows the Veteran was seen with right shoulder complaints.  He reported that shoulder joint pain was aggravated by sleeping and was associated with stiffness.  Pain occurs with overhead activities and certain movements.  Objectively, there was full active and passive range of motion.   

At a June 2012 VA examination the Veteran reported that his right shoulder was worse.  He reportedly could not sleep on it and had significant difficulty performing overhead activities or dressing.  He reported taking Tramadol and Hydrocodone.  The pain level varies depending on the time of the day.  He reported flare-ups mostly at night with pain going up to a 6/10.  On physical examination, right shoulder flexion was to 130 degrees with pain beginning at 90 degrees.  Right shoulder abduction was to 90 degrees with pain beginning at 70 degrees.  The Veteran was able to perform repetitive use testing and post test flexion was to 120 degrees.  Post test abduction was to 80 degrees.  There was additional functional impairment due to less movement than normal, weakened movement, and pain on movement.  There was localized tenderness or pain on palpation and guarding of the right shoulder.  Muscle strength was 4/5 on the right.  There was no evidence of ankylosis of the shoulder joint.  Hawkin's impingement test, empty-can test, and external rotation/infraspinatus strength test were positive on the right.  There was no history of recurrent dislocation or subluxation on the right.  The examiner noted there was an acromioclavicular joint condition or impairment of the clavicle or scapula which was described as pain.  There was no malunion, nonunion or dislocation.  Cross-body adduction test was positive on the right.  Residual signs of the arthroscopic surgery included pain and limitation of motion.  

In May 2014, the Veteran underwent a VA physical therapy consult for cervical myelopathy.  At that time, right shoulder range of motion, to include flexion, extension, abduction, and internal and external rotation, were reported as within normal limits.  

The Veteran most recently underwent a VA shoulder examination in February 2015.  He did not report flare-ups but described functional impairment, to include limited motion, pain, and problems sleeping.  He stated that he could not forward flex and pick up weight.  He reported difficulty with internal rotation and difficulty reaching above shoulder level.  It reportedly was difficult for him to put on shirts.  On physical examination, forward flexion was from 0 to 90 degrees, abduction was from 0 to 100 degrees, external rotation was from 0 to 50 degrees, and internal rotation was from 0 to 60 degrees.  There was localized tenderness and pain at the rotator cuff insertion and acromioclavicular joint.  He was able to perform repetitive use testing and there was no additional functional loss or range of motion after three repetitions.  Muscle strength testing was 4/5 in the right shoulder in flexion and abduction.  There was no muscle atrophy or ankylosis.  Testing for rotator cuff conditions remained positive on the right.  There was no shoulder instability, dislocation or labral pathology suspected.  

In May 2015, the Veteran underwent a VA occupational therapy consultation for cervical myelopathy.  Right shoulder motion was again reported as within normal limits.  

As set forth, the Veteran is not shown to have any malunion, nonunion or dislocation of the clavicle or scapula.  Hence, his right shoulder disability is more appropriately rated under Diagnostic Code 5201.  On review of the lengthy appeal period discussed above it is noted that there were numerous range of motion findings recorded.  These findings range in severity and on several occasions, range of motion was shown to be full.  The Board acknowledges there are some findings of abduction at less than shoulder level (e.g., with pain beginning at 70 degrees; and post test abduction to 80 degrees).  Notwithstanding, the overall disability picture appears consistent with limitation of motion at shoulder level and does not more nearly approximate right arm motion limited to midway between side and shoulder level (45 degrees).  The Board further acknowledges the Veteran's complaints of pain, problems sleeping, and difficulty with overhead movements, but the evidence does not demonstrate adequate pathology to support a higher rating based on functional impairment due to pain on motion or other factors.  

Further, the objective evidence does not show ankylosis or impairment of the humerus and Diagnostic Codes 5200 and 5202 are not for consideration.  

The Veteran has scarring associated with his right shoulder arthroscopy.  It is not shown to be painful or unstable and a separate compensable rating for scars is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008, 2015).  

At no time during the appeal period has the right shoulder disability been more than 20 percent disabling and there is no basis for assigning staged ratings.  See Hart.

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  As discussed, the referenced diagnostic code contemplates the Veteran's symptoms related to his right shoulder, to include pain, limitation of motion, and functional impairment.  Higher ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a total disability rating based on individual unemployability was recently denied and will be discussed below.



ORDER

Entitlement to a rating greater than 20 percent for right shoulder rotator cuff syndrome with arthritis is denied.


REMAND

Service connection for a thyroid disorder

In September 2006, the RO denied entitlement to service connection for benign thyroid nodules status post thyroidectomy.  The Veteran disagreed with the decision and perfected this appeal.  In February 2011, the Board remanded this issue for additional development, to include requesting any available records concerning in-service exposure to radiation.  The search was to be made using the name the Veteran served under during his period of active duty.  

The claims folder contains a VA Form 3101, Request for Information, dated in March 2011, wherein VA requested this information under the name the appellant used during service.  The claims folder contains letters from the Defense Threat Reduction Agency (DTRA) regarding claimed exposure, but the Board is unable to locate a specific response to this request from the service department.  Accordingly, this must be accomplished.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The February 2011 remand also directed the RO to undertake any additional appropriate development if required by 38 C.F.R. § 3.311 (2015).  Under this provision and as concerns initial review of claims, when it is determined: (i) A veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (ii) the veteran subsequently developed a radiogenic disease; and (iii) such disease first became manifest within the period specified in paragraph (b)(5) of this section; before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b).

The Veteran alleges that he participated in the atmospheric testing of nuclear weapons while stationed on the USS PICKAWAY (APA 22) during his period of active duty.  He has submitted statements from fellow sailors in support of his assertions.  A March 2013 response from DTRA, however, states that historical records do not document the Veteran's participation in atmospheric nuclear testing as defined by VA.  

Notwithstanding the information from DTRA, regulations state that if military records do not establish presence at or absence from a site at which exposure to radiation is claimed to have occurred, the veteran's presence at the site will be conceded.  38 C.F.R. § 3.311(a)(4)(i).  Additionally, neither the veteran nor his survivors may be required to produce evidence substantiating exposure if the information in the veteran's service records or other records maintained by the Department of Defense is consistent with the claim that the veteran was present where and when the claimed exposure occurred.  38 C.F.R. § 3.311(a)(4)(ii).  

The term "radiogenic disease" includes thyroid cancer.  See 38 C.F.R. § 3.311(b)(2).  Evidence of record does not include a diagnosis of thyroid cancer, but rather shows the Veteran had non-malignant thyroid nodules and is status post thyroidectomy.  If a claim is based on a disease other than one of those listed in paragraph (b)(2), VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

In support of his claim, the Veteran submitted a copy of the February 2004 VA Ionizing Radiation Review, which states that VA regulations define all cancers as possibly caused by radiation and that other non-malignant conditions, including non-malignant thyroid nodular disease, might be caused by radiation.  Id. at page 4.

The Veteran's non-malignant thyroid nodules manifested 5 years or more after his claimed inservice exposure.  See 38 C.F.R. § 3.311(b)(5)(iv).

Given the foregoing, the Board finds that 38 C.F.R. § 3.311 is for consideration and the claim should be referred to the Under Secretary for Benefits further consideration.  

Pending notices of disagreement

In a March 2015 rating decision, VA denied entitlement to a rating higher than 30 percent for left leg thrombophlebitis; denied entitlement to a total disability rating based on individual unemployability; and denied entitlement to service connection for a prostate condition (now claimed as genitourinary disorder to include prostate and urethral disorder) because the evidence submitted was not new and material.  

In a September 2015 rating decision, VA granted service connection for right knee degenerative joint disease and assigned a 10 percent rating effective August 31, 2006.  Service connection was also established for right knee instability with a 10 percent rating effective June 11, 2010 and a noncompensable rating from June 14, 2012.  

In December 2015, the Veteran submitted a VA Form 21-0958, wherein he disagreed with the rating assigned for right knee degenerative joint disease; the effective date of the award for right knee instability; and the denial of entitlement to individual unemployability benefits.  As concerns the right knee instability, he requested an effective date of June 14, 2012 and it appears he is disagreeing with the noncompensable rating assigned as of that date.  Accordingly, the Board has phrased the issue as such.  

In March 2016, the Veteran submitted a VA Form 21-0958, wherein he disagreed with the rating assigned for left leg thrombophlebitis; and the denial of entitlement to service connection for prostate cancer.  

Review of the VA Control and Locator System (VACOLS) shows that notices of disagreement are pending.  Notwithstanding, there is no indication that a statement of the case has been furnished on these issues and a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Print the response to the VA Form 3101, Request for Information, dated March 8, 2011, and associate with the VBMS folder.  If the response is not available, another request should be made to obtain this information.  

2.  Thereafter, refer the claim of entitlement to service connection for a thyroid disorder due to ionizing radiation to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the claim of entitlement to service connection for a thyroid disorder due to ionizing radiation.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate opportunity to respond.  

4.  The RO is directed to issue a statement of the case as to the following issues: entitlement to a rating greater than 30 percent for left leg thrombophlebitis; entitlement to a total disability rating based on individual unemployability due to service-connected disabilities; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a genitourinary disorder, to include a prostate disorder; what rating is warranted for right knee degenerative joint disease from August 31, 2006; and what rating is warranted for right knee instability from June 14, 2012.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


